Title: From Thomas Jefferson to Daniel Carroll, 1 March 1792
From: Jefferson, Thomas
To: Carroll, Daniel


          
            Dear Sir
            Philadelphia Mar. 1. 1792.
          
          Much time has been spent in endeavoring to reduce Major Lenfant to continue in the business he was engaged in, in proper subordination to the Commissioners. He has however entirely refused, so that he has been notified that we consider his services as at an end. The plan is put into the hands of an engraver, and will be engraved within three or four weeks. About the same time Mr. Ellicot will return to finish laying out the ground. As to every thing else it will rest on your board to plan and to have executed. The President desires you will call a meeting at the earliest day you can after the 11th. instant. By that time you will receive from hence such general ideas and recommendations as may occur. You will then have to advertize for plans of the buildings—It is taken for granted the design of the Commissioners in the action commenced against Roberdeau was merely to suspend his operations, and produce in him a proper conviction of his error. Under this idea they will probably feel no difficulty in consenting to let him off as easily as they can. You will receive formal letters on the general business, shortly; in the mean time I am with great & sincere esteem Dear Sir your friend & servt.,
          
            Th: Jefferson
          
        